Citation Nr: 0803715	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-28 695A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a 
chest injury.  

3.  Entitlement to service connection for residuals of a 
stomach injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, R. T., and C. S. 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, VA.  


FINDINGS OF FACT

1.  The veteran was assaulted on July 22, 1974, while in the 
military, but not in the line of duty.  

2.  The veteran does not have a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's head, chest, and stomach injuries were not 
incurred in the line of duty, and therefore, service 
connection is precluded for any resulting disability.  
38 U.S.C.A. §§ 105(a), 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.6, 3.102, 3.159, 3.301(d), 3.303 
(2007).

2.  PTSD also was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in April 2004 and June 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued that first VCAA notice letter 
prior to initially adjudicating the veteran's claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And even if the additional VCAA 
notice letter in June 2006 was needed to provide all 
necessary notice, the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) (Mayfield IV). As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

Here, after providing the additional VCAA notice in June 
2006, the RO went back and readjudicated the claims in the 
December 2006 SSOC based on any additional evidence that had 
been submitted or otherwise obtained since that initial 
rating decision and SOC.  So the RO reconsidered the claims 
after providing the additional VCAA notice.  Note also that 
the April 2004 and June 2006 VCAA letters specifically asked 
that the veteran provide any evidence in his possession 
pertaining to his claims.  Pelegrini II at 120-21.  

If there was even arguably any deficiency in the notice to 
the veteran or the timing of these notices, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what 
was needed.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (where the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show it was 
harmless)..

The Board also notes that, in a March 2006 letter, the 
veteran was informed that a disability rating and effective 
date would be assigned if his service-connection claims were 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA medical 
records, and the reports of his VA compensation examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  



The Board realizes etiological opinions have not been 
obtained for the claimed conditions.  However, the Board 
finds that the evidence, discussed below, which indicates the 
assault in question did not occur in the line of duty, and 
that the veteran does not have a diagnosis of PTSD, warrants 
the conclusion that a remand for an examination and/or 
opinion is unnecessary to decide his claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.  § 3.159 (c)(4) (2005).  That is to 
say, as his service and post-service medical and other 
records provide no basis to grant his claims, and indeed 
provide evidence against his claims, the Board finds no basis 
for requesting a VA examination and/or opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Here, though, simply stated, the standards of 
McLendon are not met.  The first element is not met with 
regard to the veteran's claim for PTSD because he does not 
have a current diagnosis of this condition.  And the second 
element is not met with regard to his remaining claims 
because the assault which he claims caused his current 
disabilities was determined not to have happened in the line 
of duty, and as a result, VA cannot acknowledge any 
consequent disability for the purposes of establishing 
service connection.  

Service connection for Residuals of Head, Chest, and Stomach 
Injuries

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty while in service, or 
for aggravation during service of a preexisting injury or 
disease beyond its natural progression.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.

The law and regulations state that "in line of duty" means 
an injury or disease incurred or aggravated during a period 
of active military, naval, or air service unless such injury 
or disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.1(m).  VA's requirements as to 
line of duty are not met if at the time the injury was 
suffered, the veteran was "avoiding duty by desertion or was 
absent without leave which materially interfered with the 
performance of military duty."  38 C.F.R. § 3.1(m)(1).  

The determinative issue in this case is not whether the 
veteran sustained head, chest, and stomach injuries during an 
attack (assault) on the night of July 22, 1974, while in the 
military.  The occurrence of that incident is readily 
apparent.  Rather, the determinative issue is whether he 
sustained these injuries in the line of duty 
and, unfortunately, he did not.

On that night, the veteran went into Bad Kreuznach, Germany, 
and was assaulted with a baseball bat following an argument 
earlier that night.  He sustained multiple contusions and 
injuries to his head, chest, and stomach.  He also asserts 
that one of his PTSD stressors was this assault.  In August 
1974, a Line of Duty (LOD) determination was made by an 
investigating officer.  He concluded the veteran was "absent 
without authority from the billets" because he was 
restricted for possible participation in a classified 
mission.  The investigating officer concluded the veteran's 
injuries did not occur in the line of duty, although not due 
to his willful misconduct.  

The RO more recently made an administrative decision in 
October 2006, also concluding the veteran's injuries were not 
incurred in the line of duty.  The RO concluded he was absent 
without leave (AWOL) the night he was attacked.  However, his 
DD Form 214 and other service personnel records do not show 
any time or pay lost during his period of active service.  
Still, though, the record shows he was supposed to be in his 
barracks awaiting potential participation in a 
classified mission, and he clearly was not.  See VAOPGCPREC 
18-90 (June 13, 1990) (discussing unauthorized absence).  
Therefore, his not being present materially interfered with 
the performance of military duty.  38 C.F.R. § 3.1(m)(1).


And as previously determined by the investigating military 
officer in August 1974, and the RO in October 2006, the 
assault on the night of July 22, 1974 did not occur in the 
line of duty.  This service department finding is binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA, which, here, it is not.  See 
38 C.F.R. § 3.1(m).

So having determined the assault in question did not occur in 
the line of duty, the law precludes granting service 
connection for any resulting disability from the injuries 
sustained in that incident.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

For these reasons and bases, the claims for service 
connection for residuals of head, chest, and stomach injuries 
due to an assault on July 22, 1974, must be denied because 
the preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (regarding combat 
veterans).



If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Indeed, proof the veteran has the condition 
claimed, usually in the way of a medical diagnosis, is 
perhaps the most fundamental requirement for establishing 
entitlement to service connection, irrespective of the 
particular condition at issue.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  And there simply is no such evidence in this case.  
Moreover, since the veteran is a layman, he does not have the 
necessary medical training and/or expertise to diagnose PTSD, 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The medical evidence of record does not show the veteran has 
a current diagnosis of PTSD.  He has a diagnosis of dysthymic 
(i.e., mood) disorder.  A February 2002 VA outpatient 
treatment record indicated he had "possible" PTSD, but then 
a diagnosis of dysthymic disorder was made several months 
later.  

It is important for the veteran to understand that the Board 
has reviewed his statements regarding his stressful events in 
service - and, in particular, the assault.  But these 
statements do not provide a basis to assume he has PTSD, much 
less attributable to this incident in service.  PTSD is not 
confirmed.  Obviously then, where the veteran has not met his 
threshold burden of establishing he has the condition 
claimed, there can be no possible relationship between this 
non-existent condition and any event that occurred during his 
military service.  See, e.g., Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With regards to the veteran's testimony during his recent 
December 2007 hearing that he has PTSD and that it was caused 
by stressors during his military service, he does not have 
the medical expertise to diagnose himself with a mental 
condition or to find that it is related to his service.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, though, the veteran is not competent to diagnose PTSD; 
he is not reporting a contemporaneous medical diagnosis of 
this condition; and his testimony describing his symptoms did 
not later support this diagnosis by a medical professional.  

Inasmuch as he does not have the requisite current diagnosis 
of PTSD, the veteran's claim must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102.




ORDER

Service connection for residuals of a head injury is denied.  

Service connection for residuals of a chest injury is denied.  

Service connection for residuals of a stomach injury is 
denied.  

Service connection for PTSD is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


